Case 8:20-cv-00043-SB-ADS Document 167 Filed 03/11/21 Page 1 of 2 Page ID #:2188




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
     DAVID C. HOLT, ESQ. (CA Bar #137951)
11   Email: dholt@holtlawoc.com
     THE HOLT LAW FIRM
12   1432 Edinger Ave., Suite 130
     Tustin, CA 92780
13   Phone: (714) 730-3999
     Fax: (714) 665-3991
14
     Attorney for Defendants David Sklar and Lend Tech Loans, Inc.
15
                       UNITED STATES DISTRICT COURT
16                    CENTRAL DISTRICT OF CALIFORNIA
17
     Bureau of Consumer Financial Protection, )
18                                            )           Case No.: 8-20-cv-00043-SB-ADS
                      Plaintiff,              )
19                                            )           JOINT STIPULATION FOR ENTRY OF
          vs.                                 )           [PROPOSED] STIPULATED FINAL
20                                            )           JUDGMENTS AND ORDERS AS TO
     Chou Team Realty, LLC, et al.,           )           DAVID SKLAR AND LEND TECH
21                                            )           LOANS, INC.
                      Defendants.             )
22                                            )
                                              )
23
24
           Plaintiff Bureau of Consumer Financial Protection, and Defendants
25
     David Sklar and Lend Tech Loans, Inc., through their counsel, respectfully
26
     request that the Court enter the attached [Proposed] Stipulated Final Judgment
27
28
                 JOINT STIPULATION FOR ENTRY OF [PROPOSED] STIPULATED FINAL JUDGMENTS
                         AND ORDERS AS TO DAVID SKLAR AND LEND TECH LOANS, INC.
                                                  1
Case 8:20-cv-00043-SB-ADS Document 167 Filed 03/11/21 Page 2 of 2 Page ID #:2189




 1   and Order as to David Sklar and the attached [Proposed] Stipulated Final
 2   Judgment and Order as to Lend Tech Loans, Inc.
 3         All signatories listed below, and on whose behalf this filing is submitted,
 4   concur in the filing’s content and have authorized the filing.
 5
 6   IT IS SO STIPULATED.
 7    For Bureau of Consumer Financial Protection:
 8   Dated March 11, 2021                         Respectfully Submitted,
 9                                                Cara Petersen
                                                  Acting Enforcement Director
10
                                                  Deborah Morris
11                                                Deputy Enforcement Director
12                                                Michael G. Salemi
                                                  Assistant Litigation Deputy
13
                                                  /s/ Colin Reardon
14                                                Leanne E. Hartmann
                                                  Colin Reardon (pro hac vice)
15                                                E. Vanessa Assae-Bille (pro hac vice)
                                                  Bureau of Consumer Financial Protection
16                                                1700 G Street, NW
                                                  Washington, D.C. 20552
17
                                                  Attorneys for Plaintiff Bureau of
18                                                Consumer Financial Protection
19
20    For Defendants David Sklar and Lend Tech Loans, Inc.:
21   Dated March 11, 2021                         /s/ David C. Holt
                                                  David C. Holt
22                                                The Holt Law Firm
                                                  1432 Edinger Avenue, Ste. 130
23                                                Tustin, CA 92780
24                                                Attorney for Defendants David Sklar and
                                                  Lend Tech Loans, Inc.
25
26
27
28
                  JOINT STIPULATION FOR ENTRY OF [PROPOSED] STIPULATED FINAL JUDGMENTS
                          AND ORDERS AS TO DAVID SKLAR AND LEND TECH LOANS, INC.
                                                   2
